DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a brittleness evaluation apparatus having two facing jigs, each jig having a top surface in the same horizontal plane and a specimen is located on and along the top surfaces and extending between the jigs, a groove, whose width decreases as the depth of the groove increases, located between the jigs that receives the sample and a pressing plate as it descends into the specimen during bending of the specimen by application of force, guides located on the top surfaces of the jigs for retaining the specimen against distortion during testing, and a measurement analysis unit that measures forces on the specimen and evaluates brittleness of the specimen.
The closest art of record is to Aegerter which discloses two facings jigs with a groove therebetween, wherein the groove has a width that decreases as its depth increases, a specimen located on the top surface of the jig and extending between the jigs, a pressing plate that applies a force to cause bending of the specimen, and the groove receiving the sample and 
Prior art to Manahan, Sr. discloses a jig for holding a specimen, a pressing plate for applying a force to bend the specimen, a groove for receiving the specimen and the pressing plate and a determination of the ductile-brittle transition temperature, but Manahan does not evaluate brittleness.
Prior art to Troive (WO 2017/055367) discloses a method of characterizing a material by placing a specimen on two rolled jigs with a groove therebetween, applying force with a pressing plate to bend the specimen into the groove, measuring force applied to the specimen during the bending test, and a processing unit for determining a cross-section moment of the material a based on a bending angle achieved with an applied force.  Troive does not evaluate ductility or brittleness.
The IDS(s) fail to disclose a prior art reference that anticipates, suggests, or otherwise renders obvious the above mentioned subject matter.  Specifically:
Lotze discloses an apparatus for testing strength of brittle sheets including a two facing nips each having a top surface in the same horizontal plane, a groove whose width decreases as the depth of the groove increases and located between the nips, a pressing plate that ascends or descends into the specimen and the groove during bending of the specimen, guides located 
Soyama fails to disclose retaining guides, a groove and a measurement analysis unit.
Glaesemann fails to disclose retaining guides.
Hemingway fails to disclose retaining guides and two facing jigs having a top surface each in the same horizontal plane.
KR20170025533 is not prior art.
CN1274840 fails to disclose retaining guides and a groove which decreases in width as the depth of the groove increases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 7, 2021